DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 07/15/2021. The information disclosure statement(s) have/has been considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom of Great Britain on 07/17/2020. 
Status of Application
	Claims 1-20 are pending. Claims 1-20 will be examined.  Claims 1, 9, and 15, are independent claims. This Non-Final office action is in response to the “Claims” dated 07/15/2021.
Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office reviewed the claims for terms containing limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f), and no terms are being interpreted as such.
Examiner Note: the “transmitting/sending and receiving wireless signals” of the claims are interpreted as wireless signals being transmitted/sent by  the harvesting vehicle, and received by the (processed crop) receiving vehicle and/or, wireless signals being transmitted/sent by the (processed crop) receiving vehicle, and received by the harvesting vehicle.
Claim Objections
Claims 1-5, and 9-13, have typographical errors that need to be corrected. 
The hyphen in claim 1, line 7, should be replaced with a semi-colon.
The hyphen in claims 2-5, line 2, should be replaced with a semi-colon.
The hyphen in claim 9, lines 2, 10, 15, and 22, should be replaced with a semi-colon.
The hyphen in claim 10, line 3, should be replaced with a semi-colon.
The hyphen in claims 11-13, line 1, should be replaced with a semi-colon.
The Office suggests review of all claims to determine if there are similar punctuation errors as listed above.  The list above is exemplary in nature and by no means exhaustive.  Appropriate action is required.
Drawings
The drawings are objected to because a plurality of numbers and letters in FIGS. 1, 5, 6 and 10, do not comply with 37 CFR 1.84(p)(3) drawing standards. The numbers, and letters must measure at least .32 cm. (1/8 inch) in height. Furthermore, a plurality of numbers and letters in the figures do not comply with drawing standards, wherein line quality that is too light to be reproduced, or text that is illegible, See 37 CFR 1.84(L) and (p)(1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Furthermore,  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “visual markers” is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. The claim text is not clear if the “visual markers” are intended to be the same “predetermined visual markers” disclosed in claim 1.
For the purpose of examination in this Office Action, the claims 1-6, and 9-20, have been interpreted as best understood by the Examiner as predetermined visual markers.
The term "area proximate" in claims insert claims is a relative term which renders the claim indefinite.  The term “area proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What one person or manufacturer defines as “area proximate”, a second person or manufacturer may not and therefore the claim is not clear. Is the term “area proximate” as used in the claims, referring to a measurable threshold from the harvester in distance in feet or meters? Is the term “area proximate” as used in the claims, referring to a measurable threshold area from the harvester in cubic feet or cubic meters? Is the term “area proximate” as used in the claims, referring to a camera focal length threshold or camera focal area threshold? 
For the purpose of examination in this Office Action, the “area proximate” of claims 1, 9, and 15, has been interpreted as best understood by the Examiner as any field of view captured by the camera.
The dependent claims 2-8, 10-14, and 16-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claims 1, 9, and 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-11, 14-17, and 20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BONEFAS, US 2014/0224377, herein further known as Bonefas.
Regarding claim 1, Bonefas discloses an agricultural harvester (paragraph [0007]) comprising: a crop processor for reducing crop material to processed crop (paragraph [0147]), an unload conveyor (paragraph [0086], spout/auger) for transferring a stream of processed crop out of the agricultural harvester (paragraph [0086]), a camera for capturing images (paragraph [0066]) of an area proximate the agricultural harvester (paragraph [0030], [0086], field of view) and generating image data from the captured images (paragraph [0030], digital data format output); and one or more computing devices (paragraphs [0029-0037], image processing module, [0035], [0037-0038], [0041], [0051], container module, [0035-0037], [0041], [0051], spout module, [0036-0037], [0042-0043], [0045-0047], alignment module, [0036-0037], [0043-0044], material profile module, [0048], arbiter, paragraph [0144], processors, plural) for - receiving the image data from the camera (paragraph [0036]), identifying, from the image data, a pre-determined visual marker (paragraph [0178], a visual target, such as a cross, a plus sign, an L, or a T symbol, a rectangle, or a triangle) corresponding to a receiving vehicle (paragraphs [0178-0179]), determining, from the visual marker, a location of the receiving vehicle relative to the agricultural harvester (paragraphs [0081], [0124]), and generating automated navigation data (paragraph [0049], automated mode, [0056], data to the steering controller 32, the braking controller 36 and the propulsion controller 4, [0057], steered and aligned automatically) based on the location of the receiving vehicle relative to the agricultural harvester (paragraphs [0045], [0077]), the automated navigation data to automatically control operation of at least one of the agricultural harvester and the receiving vehicle to align (paragraph [0049], automated mode, [0056], data to the steering controller 32, the braking controller 36 and the propulsion controller 4, [0057], steered and aligned automatically) the unload conveyor (paragraph [0086], spout/auger) with a grain bin (paragraphs [0047-0048], [0050], [0057], storage portion 93) of the receiving vehicle (paragraphs [0049], [0057]).
Regarding claim 2, Bonefas discloses all elements of claim 1 above.
Bonefas discloses further the one or more computing devices (paragraphs [0029-0038], [0041], [0042-0048], [0051], modules) further configured to - identify, from the image data, a plurality (paragraphs [0158], [0178], at least one of) of visual markers (paragraph [0178], visual target) corresponding to the receiving vehicle (at least paragraphs [0005], [0178]), and determine, from the plurality of visual markers (paragraph [0158], [0178], establishing at least one of a top, front, rear edge, and established edge is referenced from a known reference point by a visual target of collected image data), the location of the receiving vehicle relative to the agricultural harvester (paragraphs [0078], [0151]).
Regarding claim 3, Bonefas discloses all elements of claim 2 above.
Bonefas discloses further the one or more computing devices (paragraphs [0029-0038], [0041], [0042-0048], [0051], modules) further configured to - associate a first one of the plurality of visual markers (paragraph [0178], visual target) with a front of the receiving vehicle to determine a location of the front of the receiving vehicle relative to the agricultural harvester (paragraph [0158], [0178], establishing at least one of a top, front, rear edge, and established edge is referenced from a known reference point by a visual target of collected image data), associate a second one of the plurality of visual markers with a rear of the receiving vehicle to determine a location of the rear of the receiving vehicle relative to the agricultural harvester (paragraph [0158], [0178], establishing at least one of a top, front, rear edge, and established edge is referenced from a known reference point by a visual target of collected image data), and determine the location of the receiving vehicle relative to the agricultural harvester using the locations of the front and the rear of the receiving vehicle (paragraphs [0047], [0057], [0086], [0106-0107], fore/aft offset, [0078], [0151]).
Regarding claim 6, Bonefas discloses all elements of claim 1 above.
Bonefas discloses further the one or more computing devices (paragraphs [0029-0038], [0041], [0042-0048], [0051], modules) further configured to determine the location of the receiving vehicle relative to the agricultural harvester (paragraphs [0047], [0057], [0086], [0106-0107], fore/aft offset, [0078], [0151]) by identifying a pattern on the visual marker (paragraph [0178], a cross, a plus sign, pattern recognition) and using the pattern to determine a distance between the agricultural harvester and the receiving vehicle (paragraph [0047], [0057], [0086], lateral offset).
Regarding claim 7, Bonefas discloses all elements of claim 1 above.
Bonefas discloses further a communications gateway for transmitting and receiving wireless signals (paragraph [0040], establishes a communications channel), the one or more computing devices (paragraph [0036]) further configured to communicate the automated navigation data to the receiving vehicle using the communications gateway (paragraph [0190]).
Regarding claim 7, Bonefas discloses all elements of claim 1 above.
Bonefas discloses further the agricultural harvester being a combine harvester (paragraph [0068]).
Regarding claim 9, Bonefas discloses an agricultural harvester (paragraph [0007]) including; a crop processor for reducing crop material to processed crop (paragraph [0147]), an unload conveyor (paragraph [0086], spout/auger) for transferring a stream of processed crop out of the agricultural harvester (paragraph [0086]), a communications gateway for sending and receiving wireless signals (paragraph [0040], establishes a communications channel), a first controller (paragraphs [0036], see also FIG. 1), a first communications gateway for sending and receiving wireless signals (paragraph [0140], electromagnetic signal), and a camera for capturing images (paragraphs [0029] [0066]) of an area proximate the agricultural harvester (paragraph [0030], [0086], field of view) and generating image data (paragraph [0030], digital data format output); a receiving vehicle (paragraph [0005], grain cart) including - a grain bin for storing processed crop received (paragraph [0005], storage portion for storing agricultural material) from the agricultural harvester (paragraph [0007]), a visual marker (paragraph [0178], a visual target, such as a cross, a plus sign, an L, or a T symbol, a rectangle, or a triangle), a second controller (paragraph [0035]), and a second communications gateway for sending and receiving wireless signals (paragraph [0078]); the first controller for - receiving the image data from the camera, identifying, from the image data, the visual marker (paragraph [0029]), generating, from the visual marker, location data indicating a location of the receiving vehicle relative to the agricultural harvester, and communicating the location data to the receiving vehicle using the first communications gateway (paragraph [0075], first communications device 48), the second controller (paragraph [0035]) for - receiving the location data using the second communications gateway (paragraph [0045]), and using the location data to generate automated navigation data, the automated navigation data to automatically control operation of the receiving vehicle  (paragraph [0049], automated mode, [0056], data to the steering controller 32, the braking controller 36 and the propulsion controller 4, [0057], steered and aligned automatically) to align the grain bin with the unload conveyor (paragraph [0042]).
Regarding claim 10, Bonefas discloses all elements of claim 9 above.
Furthermore, regarding claim 10, all limitations have been examined with respect to the apparatus in claim 2. The system in claim 10 can clearly perform on the apparatus of claim 2.
Therefore, claim 10 is rejected under the same rationale as claim 2 above.
Regarding claim 11, all limitations have been examined with respect to the apparatus in claim 3. The system in claim 11 can clearly perform on the apparatus of claim 3.
Therefore, claim 11 is rejected under the same rationale as claim 3 above.
Regarding claim 14, all limitations have been examined with respect to the apparatus in claim 6. The system in claim 14 can clearly perform on the apparatus of claim 6.
Therefore, claim 14 is rejected under the same rationale as claim 6 above.
Regarding claim 15, all limitations have been examined with respect to the apparatus in claim 1. The method/steps taught/disclosed in claim 15 can clearly perform on the apparatus of claim 1.
Therefore, claim 15 is rejected under the same rationale as claim 1 above.
Regarding claim 16, Bonefas discloses all elements of claim 15 above.
Bonefas discloses further identifying from the image data (paragraph [0036]), using the one or more computing devices (paragraphs [0029-0037], image processing module, [0035], [0037-0038], [0041], [0051], container module, [0035-0037], [0041], [0051], spout module, [0036-0037], [0042-0043], [0045-0047], alignment module, [0036-0037], [0043-0044], material profile module, [0048], arbiter, paragraph [0144], processors, plural), a plurality of visual markers corresponding to the receiving vehicle (paragraph [0158], [0178], establishing at least one of a top, front, rear edge, and established edge is referenced from a known reference point by a visual target of collected image data), determining from the plurality of visual markers, using the one or more computing devices (paragraphs [0029-0037], image processing module, [0035], [0037-0038], [0041], [0051], container module, [0035-0037], [0041], [0051], spout module, [0036-0037], [0042-0043], [0045-0047], alignment module, [0036-0037], [0043-0044], material profile module, [0048], arbiter, paragraph [0144], processors, plural), the location of the receiving vehicle relative to the agricultural harvester (paragraphs [0081], [0124]), and generating, using the one or more computing devices (paragraphs [0029-0037], image processing module, [0035], [0037-0038], [0041], [0051], container module, [0035-0037], [0041], [0051], spout module, [0036-0037], [0042-0043], [0045-0047], alignment module, [0036-0037], [0043-0044], material profile module, [0048], arbiter, paragraph [0144], processors, plural), the automated navigation data based on the plurality of visual markers (paragraph [0049], automated mode, [0056], data to the steering controller 32, the braking controller 36 and the propulsion controller 4, [0057], steered and aligned automatically).
Regarding claim 17, all limitations have been examined with respect to the apparatus in claim 3. The method/steps taught/disclosed in claim 17 can clearly perform on the apparatus of claim 3.
Therefore, claim 17 is rejected under the same rationale as claim 3 above.
Regarding claim 20, all limitations have been examined with respect to the apparatus in claim 6. The method/steps taught/disclosed in claim 20 can clearly perform on the apparatus of claim 6.
Therefore, claim 20 is rejected under the same rationale as claim 6 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 12-13, and 18-19, are rejected under 35 U.S.C. 103 as being unpatentable over Bonefas in view of PFAFF et al., US 20200042003, herein further known as Pfaff.
Regarding claim 4, Bonefas discloses all elements of claim 2 above.
Bonefas discloses further the one or more computing devices (paragraphs [0029-0038], [0041], [0042-0048], [0051], modules) further configured to - associate a first one of the plurality of visual markers (paragraph [0178], visual target) of the receiving vehicle to determine a location of the agricultural harvester (paragraph [0041]), associate a second one of the plurality of visual markers (paragraph [0178], additional visual targets, wherein an additional visual target is a second target of a plurality of targets) with the receiving vehicle to determine a location the agricultural harvester (paragraph [0041]), and determine the location of the receiving vehicle relative to the agricultural harvester (paragraphs [0047], [0057], [0086], [0106-0107], fore/aft offset, [0078], [0151]).
However, Bonefas does not explicitly state associate a first one of the plurality of visual markers with a first corner of the receiving vehicle to determine a location of the first corner, associate a second one of the plurality of visual markers with a second corner of the receiving vehicle to determine a location of the second corner, and determine the location of the receiving vehicle using the locations of the first and second corners of the receiving vehicle.
Pfaff teaches associate a first one of the plurality of visual markers (paragraph [0009], recognize identifiable marks) with a first corner of the receiving vehicle to determine a location of the first corner (paragraph [0008-0009], step 710, and  identifying the four corners in a predetermined order (i.e. first corner), and wherein trailer is the receiving vehicle), associate a second one of the plurality of visual markers with a second corner of the receiving vehicle to determine a location of the second corner (paragraph [0008-0009], step 710, and  identifying the four corners in a predetermined order (i.e. second corner), and wherein trailer is the receiving vehicle), and determine the location of the receiving vehicle using the locations of the first and second corners of the receiving vehicle (paragraph [0008-0009]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bonefas by including associate a first one of the plurality of visual markers with a first corner of the receiving vehicle to determine a location of the first corner, associate a second one of the plurality of visual markers with a second corner of the receiving vehicle to determine a location of the second corner, and determine the location of the receiving vehicle using the locations of the first and second corners of the receiving vehicle as taught by Pfaff.
One would be motivated to modify Bonefas in view of  Pfaff for the reasons stated in Pfaff paragraph [0004], a more robust system to efficiently and autonomously maneuver machines which require repetitive control of the travel of the machine, raising, lowering, and moving of machine.  Furthermore, the more robust system to efficiently and autonomously maneuver machines requires less laborers to perform these tasks.
Additionally, the claimed invention is merely a combination of known elements of power machines with augmented control systems that can perform automated or semi-automated tasks, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 5, Bonefas discloses all elements of claim 4 above.
Bonefas discloses further the one or more computing devices  (paragraphs [0029-0038], [0041], [0042-0048], [0051], modules) further configured to - associate a plurality of visual markers (paragraph [0178], additional visual targets, wherein an additional visual targets is a plurality of targets) with the receiving vehicle and determine the location of the receiving vehicle relative to the agricultural harvester (paragraph [0041]).
However, Bonefas does not explicitly state associate a third one of the plurality of visual markers with a third corner of the receiving vehicle to determine a location of the third corner, and determine the location of the receiving vehicle relative to the locations of the first, second and third corners of the receiving vehicle.
Pfaff teaches associate a third one of the plurality of visual markers (paragraph [0009], recognize identifiable marks) with a third corner of the receiving vehicle to determine a location of the third corner (paragraph [0008-0009], step 710, and  identifying the four corners in a predetermined order (i.e. third corner), and wherein trailer is the receiving vehicle), and determine the location of the receiving vehicle relative to the locations of the first, second and third corners of the receiving vehicle (paragraph [0008-0009]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bonefas by including associate a third one of the plurality of visual markers with a third corner of the receiving vehicle to determine a location of the third corner, and determine the location of the receiving vehicle relative to the locations of the first, second and third corners of the receiving vehicle as taught by Pfaff.
One would be motivated to modify Bonefas in view of  Pfaff for the reasons stated in Pfaff paragraph [0004], a more robust system to efficiently and autonomously maneuver machines which require repetitive control of the travel of the machine, raising, lowering, and moving of machine.  Furthermore, the more robust system to efficiently and autonomously maneuver machines requires less laborers to perform these tasks.
Additionally, the claimed invention is merely a combination of known elements of power machines with augmented control systems that can perform automated or semi-automated tasks, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 12, all limitations have been examined with respect to the apparatus in claim 4. The system in claim 12 can clearly perform on the apparatus of claim 4.
Therefore, claim 12 is rejected under the same rationale as claim 4 above.
Regarding claim 13, all limitations have been examined with respect to the apparatus in claim 5. The system in claim 13 can clearly perform on the apparatus of claim 5.
Therefore, claim 13 is rejected under the same rationale as claim 5 above.
Regarding claim 18, all limitations have been examined with respect to the apparatus in claim 4. The method/steps taught/disclosed in claim 18 can clearly perform on the apparatus of claim 4.
Therefore, claim 18 is rejected under the same rationale as claim 4 above.
Regarding claim 19, all limitations have been examined with respect to the apparatus in claim 5. The system in claim 19 can clearly perform on the apparatus of claim 5.
Therefore, claim 19 is rejected under the same rationale as claim 5 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669            

/JESS WHITTINGTON/            Examiner, Art Unit 3669